Citation Nr: 0710373	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel






INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1982.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  It was 
remanded by the Board of Veterans' Appeals (Board) in June 
2006.  

In its June 2006 Remand, the Board noted that the RO had 
denied veteran's request to reopen his claim for service 
connection for a right knee disorder in a February 2004 
rating decision, and that the veteran submitted his notice of 
disagreement in February 2004.  Accordingly, the Board 
remanded that issue to have the RO provide a statement of the 
case.  A statement of the case was issued to the veteran in 
October 2006.  The claims folder does not currently include a 
substantive appeal as to that issue.  For that reason, the 
issue is not currently in appellate status.  


FINDING OF FACT

The record reflects the presence of a psychiatric disability 
in service, and continuing thereafter under various 
diagnoses.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, currently diagnosed as depressive 
disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The appellant filed his claim in August 2001.  The RO sent 
the appellant a letter in March 2002 which informed him of 
VA's duty to assist in obtaining evidence, what the evidence 
must show to establish entitlement, and what actions the 
veteran could undertake to assist with his claim.  The RO 
kept the veteran apprised of the status of his claim by 
letters dated in February 2002,  December 2002, and July 
2006.  

The veteran either submitted the relevant evidence he 
identified or it was obtained by the RO.  On his VA Form 9 
the veteran indicated he did not wish to have a hearing.  He 
was afforded a VA examination in July 2006 and a medical 
opinion was obtained.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any increase.  VA sent the veteran this 
notice in July 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis.  In October 1981 no 
psychiatric disorder was found at service entrance.  In 
November 1982, the veteran underwent a mental status 
evaluation in connection with drug and alcohol abuse 
rehabilitation attempts.  At the time, he reported difficulty 
sleeping and a depressed mood related to his pending 
discharge, and the diagnostic impression was adjustment 
disorder with depressed mood.  The following month, the 
veteran was discharged from the service due to his failure of 
drug abuse rehabilitation.  

Beginning within the first post service year, the veteran was 
evaluated to ascertain the nature of any current psychiatric 
illness, and after a preliminary finding suggestive of a 
schizophrenic process, he was considered to have a dysthymic 
disorder and a borderline personality disorder.  Records from 
the years thereafter reflect various psychiatric diagnoses 
including depressive disorder with anxiety, recurrent major 
depressive disorder, adjustment disorder, major depression, 
post traumatic stress disorder (although with no suggestion 
this is a result of military service), and depressive 
disorder.

As indicated in the Introduction to this decision, the Board 
remanded this appeal in June 2006.  The purpose was to more 
precisely ascertain the nature of any current psychiatric 
disorder and obtain a medical opinion as to whether any 
current psychiatric disability had its onset in service.  
Accordingly, the veteran underwent a psychiatric evaluation 
in July 2006.  After reviewing the veteran's file and 
examining him, the examiner concluded with a diagnosis of 
alcohol and cannabis dependence (for which service connection 
is precluded under 38 U.S.C.A. § 1110) and depressive 
disorder, not otherwise specified.  Moreover, she found that 
the veteran's disability was "not caused by or a result of 
active duty."  This conclusion, she explained, was based on 
an absence of psychiatric pathologies found on evaluations 
performed in November 1982 (in service) and November 1983.  

Those facts, however, are not entirely accurate.  An 
adjustment disorder with depressed mood was diagnosed in 
November 1982, which for many years was a specifically 
ratable disability entity found in VA's Schedule of Ratings 
for mental disorders.  In addition, while no diagnosis was 
entered following a November 1983 evaluation, that was 
because it was deferred pending further testing, which when 
eventually accomplished yielded a diagnosis of dysthymic 
disorder.  

With a diagnosis of depressive disorder following the 
veteran's most recent evaluation, the record thus reflects 
the presence of psychiatric disability beginning in service 
and continuing under varying diagnoses since then.  Under 
these circumstances, the Board considers a basis for an award 
of service connection for a psychiatric disorder, currently 
diagnosed as depressive disorder, has been presented.  
Accordingly, the appeal is granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
currently diagnosed as depressive disorder, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


